DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tsuyoshi Nakamura on 7/25/2022.

Please amend claims 1 and 3-7.
1. (Currently Amended) A protocol converter configured to be connected 
            a converter controller; and
            a converter storage;
            wherein the converter storage is configured to
            have data written thereto and read therefrom by the converter controller and the device control apparatus; and
            store a first counter controlled by the converter controller and a second counter controlled by the device control apparatus; and
            wherein the converter controller is configured to
            acquire field data from the field device;
            when a [[the]] value of the first counter and a value of the second counter are equal, write the field data to the converter storage as a data set formed by a plurality of pieces of data without further interpreting a content of the data set and change the [[a]] value of the first counter, regardless of elapsing of time, under the condition that all of the data forming the data set has been written to the converter storage; and
            when the value of the first counter and the value of the second counter are different, stop an operation to write the field data to the converter storage,
wherein the protocol converter converts data outputted by the field device to data transmittable to the device control apparatus, thereby placing the data in a state acquirable by the device control apparatus.

3. (Currently Amended) The protocol converter of claim 1, wherein the protocol converter is configured to be connected 

4. (Currently Amended) The protocol converter of claim 2, wherein the protocol converter is configured to be connected 

5. (Currently Amended)  A data transmission system comprising:
            the protocol converter of claim 1;
            the [[a]] device control apparatus; and
            a storage apparatus configured to function as the converter storage;
            wherein the device control apparatus is configured to acquire the field data written to the storage apparatus and copy the value of the first counter to the second counter when the value of the first counter and the value of the second counter are different.

6. (Currently Amended) A data transmission method to be executed by a protocol converter configured to be connected 
            acquiring field data from the field device;
            when a value of a first counter controlled by the protocol converter and a value of a second counter controlled by the device control apparatus are equal, writing the field data to the converter storage as a data set formed by a plurality of pieces of data without further interpreting a content of the data set and changing the value of the first counter, regardless of elapsing of time, under the condition that all of the data forming the data set has been written to the converter storage; and
            when the value of the first counter and the value of the second counter are different, stopping an operation to write the field data to the converter storage,
wherein the protocol converter converts the data outputted by the field device to data transmittable to the device control apparatus, thereby placing the data in a state acquirable by the device control apparatus.

7. (Currently Amended) A non-transitory computer-readable medium storing a data transmission program comprising instructions which, when executed by a protocol converter configured to be connected 
            acquire field data from the field device;
            when a value of a first counter controlled by the protocol converter and a value of a second counter controlled by the device control apparatus are equal, write the field data to the converter storage as a data set formed by a plurality of pieces of data without further interpreting a content of the data set and change the value of the first counter, regardless of elapsing of time, under the condition that all of the data forming the data set has been written to the converter storage; and
            when the value of the first counter and the value of the second counter are different, stop an operation to write the field data to the converter storage,
wherein the protocol converter converts the data outputted by the field device to data transmittable to the device control apparatus, thereby placing the data in a state acquirable by the device control apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 27, 2022